1775 Wehrle Drive, Suite 100
ro S S Williamsville, New York 14221
Phone (716)204-1700
Fax (716)204-1702
O OWY http:/Awww.GrossPolowy.com/
LLC
F

ormed in the State of Delaware

February 21, 2019

Judge Robert D. Drain

United States Bankruptcy Court

Southern District of New York

300 Quarropas Street, White Plains, NY 10601

Bankruptcy Case No: 15-22049-rdd
Re: Mikell, Gail

Dear Judge Robert D. Drain,

Secured Creditor respectfully moves for Dennis Jose, Esq., be removed as attorney for Secured
Creditor in this matter. Secured Creditor retained Gross Polowy LLC as counsel, at which time Dennis
Jose, Esq. was an associate at Gross Polowy LLC. Gross Polowy LLC continues to represent Secured
Creditor, however, Dennis Jose is no longer with our firm. Therefore, Secured Creditor respectfully
requests that Dennis Jose, Esq. be removed as attorney for Secured Creditor in this case and Courtney
Williams, Esq. be substituted as attorney for Secured Creditor in this matter.

If you have any questions or concerns, please feel free to contact me at 716-204-1700.

Thank you for your time and consideration in this matter.

is Submitted,

\ | FR) an
wurde Mn Wy) sou
Courtney Williams, Esq.
Gross Polowy, LLC
Attorneys for Secured Creditor
1775 Wehrle Drive, Suite 100
Williamsville, New York 14221
Tel.: 716-204-1700
Fax: 716-204-1702
